BeowN, J.,
dissenting: I am of opinion that the courts have no jurisdiction in actions of this character in the absence of express statutory provision. The only matter in controversy is the title to the nomination of a certain political party to a public office, and not the title to the office itself. There is no statute in this State that authorizes the courts to try the title to a party nomination. It is the policy of the courts, in the absence of express statutory authorization, to leave the settlement of such controversies to the political party organization interested.
It is for the controlling power of the Democratic Party in "Wake County, the executive committee or the State committee, to determine who shall be placed upon the tickets of that party as its nominees; and the same may be said as to other recognized political organizations. I think the authorities sustain this view. “The Court has no power to entertain contests between candidates at primary elections, the decision of the executive committee of the party being conclusive.” Barbee v. Brown (Miss.), 44 So., 769. To the same effect is Reis v. Foster, 36 So., 200.
*169Tbe Wisconsin Court says: “Tbe creation of a tribunal to determine controversies (political disputes), no provision being made for a judicial review of its decisions, necessarily makes its jurisdiction exclusive and its decisions unimpeachable, except for jurisdictional defects.” S. v. House, 122 Wis., 534.
S. ex rel. Burke v. Foster (La.), 36 So., 32, Land, J., delivering tbe opinion, says: “Tbe decision of disputes as to party nominations rests with tbe party whose nomination is claimed, in tbe absence of statutory regulation to tbe contrary. The jurisdiction of courts in such matters is purely statutory.” To the same effect is Reis v. Foster, 36 So., 200; Harris v. Bruce (Ky.), 87 S. W., 1078; Moody v. Trimble, 58 S. W., 504.
In re Fairchild, 151 N. Y., 359, the New York Court of Appeals says: “It is much more proper that questions which relate to tbe regularity of conventions, to tbe nomination of candidates, and the constitution of committees should be determined by tbe regularly constituted party authorities than to have every question relating to caucus, convention, or nomination determined by tbe courts, and thus in effect compel them to make party nominations and regulate tbe details of party procedure instead of having them controlled by party authority.”
In Walls v. Brundoger, 160 S. W. (Ark.), 230: “Since no equitable right of title is involved in a contest over an election, equity cannot acquire jurisdiction to interfere therein by injunction, even though necessary to protect the rights conferred by the statute. Since the Legislature, by the Primary Election Act (Acts 1911, page 342), has provided a tribunal for hearing contests of such elections, the decision of such tribunal is final, and cannot be reviewed by the courts. Even though a State central committee acted fraudulently in determining a primary election contest, and there was no time for an appeal to the State Convention, the fraud will not give courts of chancery jurisdiction to review the findings and declare the result of the election, since only political rights are involved.” See, also, Cain v. Page, 42 S. W., 336.
The cases are numerous to the effect that the courts have no power to review or interfere with the action of boards of election or executive committees authorized to control and manage primary elections in which only party nominations are contested, unless there is express statutory authority for an appeal to the courts or some other method provided for judicial review. Our State makes no such provision. In the absence of it, I think the action of the defendant cannot be reviewed and controlled by the courts, and that this proceeding should be dismissed.